Decided March 28, 1939.
The relator this day having presented his petition for a writ of supervisory control directed to the District Court of Gallatin county and Honorable Benjamin E. Berg, Judge thereof, to review the action said court and judge in denying defendants in an action entitled Butler Brothers Development Co. v. Julius W.Butler et al., pending in said court, a jury trial, counsel presented their arguments, and the court after due consideration denied the writ. (Mr. Justice Angstman dissenting.)